Citation Nr: 1516544	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-15 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for left ankle disability (claimed as residuals of multiple left ankle surgeries, including subtalar fusion and triple arthrodesis).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1954 to October 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

In August 2010, the Veteran presented testimony at a hearing before a Decision Review Officer (DRO).  In his May 2013 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge, but withdrew this request in August 2014.  The Board finds that no further action is necessary in this regard.  See 38 C.F.R. § 20.704(e) (2014) (providing that a request for a hearing may be withdrawn by an appellant at any time before the date of the hearing).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Under certain circumstances, VA provides compensation for additional disability resulting from VA medical treatment in the same manner as if such disability were service-connected.  See 38 U.S.C.A. § 1151 (West 2014).  For a claimant to qualify for such compensation, the additional disability must not be the result of the veteran's willful misconduct, and such disability must be caused by hospital care, medical or surgical treatment, or examination furnished to the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  38 U.S.C.A. § 1151(a).  For a claimant to be entitled to compensation when additional disability is caused by VA hospital care, medical or surgical treatment, or examination, the proximate cause of the additional disability must be: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. § 3.361 (2014).

Here, the Veteran underwent multiple left ankle surgeries at VA medical facilities in 1977, 1978, and 1979 to treat a left ankle injury that he sustained in January 1976.  The Veteran asserted in a March 2015 brief that the recurrent need for surgery demonstrates that VA failed to provide adequate care, and thus, he is entitled to compensation benefits under 38 U.S.C.A. § 1151.

In a Social Security Administration decision dated June 1978, an Administrative Law Judge (ALJ) found that the Veteran's impairments were not of the degree of severity as to render him totally disabled as of September 1976, but as a result of a re-injury to his left ankle requiring a subtalar fusion plus a combination of other impairments, the Veteran became totally disabled in December 1977.  In addition, a June 1980 orthopedic report notes that the Veteran experienced residual left ankle swelling, pain, and limited motion following his 1976 ankle fracture and VA surgical intervention in 1977 and 1978.  Current VA treatment records also document limited motion and chronic pain.  Specifically, an April 2013 treatment record notes that the Veteran has a history of left subtalar joint fusion for trauma with resulting lack of left ankle dorsiflexion.  The Board finds, therefore, that the Veteran may have sustained additional disability, but also finds that the record is negative for competent evidence that the Veteran sustained additional disability due to surgical procedures performed at VA facilities during the period 1977 to 1979.

Accordingly, the Board finds that a remand is necessary in order to provide an examination and obtain an opinion as to this issue.  If additional disability is found upon examination, an examiner must provide an opinion as to whether it may be attributed to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

Additionally, the Board notes that the record includes VA treatment records for the period 1977 to 1979, but the RO's February 2009 rating decision indicates that these records may be incomplete.  As the June 1978 SSA decision indicates that VA treatment records were reviewed to assess the Veteran's entitlement to disability benefits, the Board finds that VA must assist the Veteran by making reasonable efforts to obtain relevant VA treatment records from SSA in order to ensure that there is a more complete record upon which to decide the Veteran's claim.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (explaining that VA has a duty to obtain relevant records).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact SSA and request that it provide an electronic (or if unavailable, paper) copy of all materials, to include medical records and disability benefits determinations, considered in conjunction with the Veteran's November 1977 claim for SSA disability benefits.  Once obtained, associate these records with the claims file.  If records are not available, include a note to that effect in the Veteran's claims file.
  
2.  After associating any records obtained by way of the above development, and after undertaking any other development deemed appropriate, provide an examination to determine whether the Veteran currently experiences additional disability due to his left ankle surgeries.  All findings and conclusions should be supported with complete rationale, and review of the file should be noted in the report.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the reasons why an opinion would require speculation must be provided.

First, identify any additional disability caused by treatment provided at VA facilities for left ankle conditions in 1977, 1978, and 1979 by comparing the Veteran's condition immediately before the beginning such treatment to the Veteran's condition after such treatment.  All current residuals of the Veteran's left ankle disability should be noted.

Second, provide an opinion as to whether any additional disability was proximately caused by carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination.

Third, provide an opinion as to whether the identified additional disability was an event not reasonably foreseeable.  Specifically, the examiner is asked to state whether the additional disability was the type of risk that a reasonable health care provider would not have anticipated as a result of the treatment.

3.  After the development requested has been completed, review the report of the requested opinion to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO should implement corrective procedures.

4.  Thereafter, readjudicate the Veteran's claim.  If any of the benefits sought on appeal remain denied, issue a supplemental statement of the case to the Veteran and his representative.  A reasonable period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




